El Juez Asociado Señor HutohisoN,
emitió la opinión del tribunal.
El demandante en una acción de divorcio anunció que había decidido desistir de su continuación en el momento actual y solicitó de la corte que sin perjuicio de su acción se le considerara por desistido y apartado de la continua-ción del pleito, decretando el archivo de los autos, sin especial condenación de costas. La corte dictó sentencia te-niendo al demandante por desistido, a su perjuicio, conce-diendo costas a la demandada y sin perjuicio del derecho de ésta a recibir cierto dinero que la corte había ordenado al demandante que pagara a la demandada. El demandante apeló y la demandada solicita la desestimación del recurso. Durante la vista el caso fué sometido por sus méritos.
El caso no había sido señalado para juicio y la demandada no había exeepcionado ni contestado la demanda cuando el *710demandante anunció sn intención de descontinuar el recurso y solicitó que se le permitiera hacerlo sin perjuicio. Él tenía derecho a un desistimiento voluntario a tenor del ar-tículo 192 del Código de Enjuiciamiento Civil, previo pago de costas. La corte de distrito al conceder las costas siguió la fraseología del estatuto. No creemos necesario por ahora determinar el significado y alcance de la palabra “costas”. La corte de distrito cometió error al disponer que el desis-timiento fuera “a su perjuicio”.

La sentencia apelada debe ser modificada eliminando de ella las palabras “a su perjuicio”, y así modificada confir-mada.

El Juez Presidente Señor del Toro no intervino.